DETAILED ACTION
The present application is related to international application: PCT/US19/49411.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  typographical/grammatical errors.  
Claim 1 recites the limitation “into a carbonate reservoir a pressure” in step a).  Appropriate correction is required.
Claim 1 recites the limitation “into said carbonate reservoir a pressure” in step b).  Appropriate correction is required.
Claim 1 recites the limitation “pumping an acid downhole a pressure” in step c).  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the fluid entry" in 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether Applicant is referencing the previously recited “viscous pad fluid” or another distinct fluid or any/all fluid entry.

Allowable Subject Matter
The Examiner indicates the following allowable subject matter:
Claim 1. A method of acid fracturing a carbonate reservoir, said method comprising: 
a) pumping a viscous pad fluid into a carbonate reservoir a pressure exceeding a fracture pressure of said carbonate reservoir to fracture said carbonate reservoir, fractures being of a width <D; 
b) pumping a slurry containing a gel plus a water-dissolvable fiber and/or water-dissolvable particulate material of a size 1.2D into said carbonate reservoir a pressure exceeding said fracture pressure, said slurry preferentially restricting the fluid entry into crevices that are larger than D, but not said fractures; 
c) pumping an acid downhole a pressure exceeding said fracture pressure to preferentially etch said fractures; and 
d) repeating steps b) and c) as needed; wherein said carbonate reservoir has higher conductivity than a similar reservoir similarly fractured, but without said slurry.  

The following is a statement of reasons for the indication of allowable subject matter:  Qu et al. (US 2002/0023752); Fu et al. (US 2003/0139298); and Nguyen et al. (US 2016/0122618) are the closest prior art references, of record.
Qu et al. (US 2002/0023752) discloses an improved recovery of hydrocarbons from subterranean formations using fracturing and acidizing methods, wherein the method includes introducing a viscous fluid into the formation that forms a plug to selectively block the pore structure in a water-bearing zone but do not block the pore structure of a hydrocarbon zone at the formation face, and introducing a fracturing fluid slurry capable of transporting proppant into a fracture (Abstract; [0040] – [0045]).  Qu further discloses acidizing / acid fracturing a sandstone and/or carbonate formation ([0117]; [0121]), wherein the method further comprises a step of an acid subsequently introduced into the formation, wherein the acid creates an etching pattern ([0117] – [0118]), and the acid travels preferentially into the hydrocarbon zone, because movement into the water-bearing zone is selectively blocked by the viscous plug ([0122]).  Qu discloses that a viscous pad fluid may also be used at the beginning of the treatment ([0219])
Fu et al. (US 2003/0139298) teaches a method for diverting the majority of fluid injected into a stratified subterranean formation that has at least one problematic zone and at least one hydrocarbon zone (Abstract; [0014]), wherein the diverting method includes a diverting fluid that consists of at least an aqueous viscous gelled fluid made up of water, a gelling amount of a surfactant, and an acid ([0014]).  Fu teaches acid-degradable gels made with these surfactants are particularly useful as diverters in hydraulic fracturing and in acidizing treatments (both acid fracturing and matrix acidizing) ([0031]).
Nguyen et al. (US 2016/0122618) teaches compositions used in treatment of a subterranean formation ([0004]), such as hydraulic fracturing or acidizing operations ([0056]; [0063]), wherein the method may include forming within the formation, from the composition, a self-degrading diverter comprising degradable particulate bridging agent and fibers ([0004]; [0006]) to divert a treatment fluid away from a fracture, perforation, or flow pathway ([0013]; [0061]), wherein the composition may be gelled ([0054]; [0093]).  Nguyen further teaches that the method can include selectively placing the composition in or contacting the composition with one or more selected highly permeable open-hole sections, perforations, fractures, or flow pathways in a wellbore having multiple highly permeable areas, 
However, the prior art references, alone or in combination, fail to disclose and/or teach the claim limitation: pumping a slurry containing a gel plus a water-dissolvable fiber and/or water-dissolvable particulate material of a size 1.2D into said carbonate reservoir a pressure exceeding said fracture pressure, said slurry preferentially restricting the fluid entry into crevices that are larger than D, but not said fractures.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 1 is objected to based on typographical/grammatical errors.
Claims 1-9 are rejected under 35 U.S.C. § 112(b).
Claims 10-22 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rothrock et al. (US 2016/0003022).
Rothrock discloses cementitious fluids, particularly useful in methods of stimulating hydrocarbon bearing formations, comprising a cementitious medium (e.g., a cement slurry) with a plurality of fibers dispersed therein, wherein the fibers may be degradable ([0013]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674